Citation Nr: 0124261	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  95-11 199	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder and, if so, whether the claim 
should be granted.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. C. D.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from August 1963 to August 
1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1994 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  The RO denied 
service connection for post-traumatic stress disorder (PTSD), 
noting that service connection had previously been disallowed 
and the disallowance had been upheld by the Board as there 
was no evidence of a verifiable stressor of sufficient 
severity to support a diagnosis of PTSD.  The veteran filed a 
timely appeal and a personal hearing was held before a 
Hearing Officer in June 1995.  In December 1996, the Board 
remanded the case for further development.  

In January 1997, the VA was notified that the veteran had 
moved to Georgia and his claims folder was transferred to the 
Atlanta, Georgia, RO.  After conducting additional 
development, the RO issued a Supplemental Statement of the 
Case in February 2001, finding that the evidence obtained was 
new and material evidence and the veteran's claim for service 
connection for PTSD was reopened.  The RO, however, continued 
to deny service connection for PTSD on the basis that there 
was no evidence of verified stressors.  The case is now ready 
for appellate review.


FINDINGS OF FACT

1.  In July 1990, the Board denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD.

2.  Some of the evidence received since the Board's July 1990 
decision that pertains to the claim for service connection 
for PTSD was not previously of record and is not cumulative 
of other evidence of record, bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  In numerous statements, the veteran reports having 
experienced combat related stressors while serving in 
Vietnam, which is consistent with his service personnel 
records showing that he was a door gunner from March to May 
1967 while stationed in Vietnam.

4.  The corroborative evidence that the veteran did serve a 
period of time as a door gunner in Vietnam indicates that he 
was a combat veteran.

5.  The record contains medical evidence indicating that the 
veteran has PTSD that is due to his experiences as a door 
gunner.


CONCLUSIONS OF LAW

1.  The Board's July 1990 decision, which denied a claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, became final.  38 U.S.C.A. § 7103(a) (West 
Supp. 2001).

2.  New and material evidence has been received since the 
Board's July 1990 decision denying the veteran's claim for 
service connection for PTSD; thus the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).

3.  The criteria for establishing service connection for PTSD 
have been met.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The Board notes that it is satisfied that all relevant facts 
necessary for an equitable disposition of the appeal herein 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the duty 
to assist.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).

In July 1990, the Board, based on the evidence then of 
record, found in pertinent part that the evidence did not 
show that the veteran had PTSD and denied the claim for 
service connection for a psychiatric disability, to include 
PTSD.  The decision became final.  However, a claim which is 
the subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108.  

In December 1993, the veteran filed to reopen his claim for 
PTSD.  In September 1994, the RO denied the claim.  The issue 
was listed as service connection for PTSD.  However, given 
the final Board decision in 1990, and despite the RO's denial 
of this claim as a straightforward claim for service 
connection, the Board must consider the threshold question of 
whether new and material evidence has been submitted to 
reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  In fact, in the December 1996 Board remand, the 
issue was presented as whether new and material evidence had 
been submitted to reopen a claim for entitlement to service 
connection for PTSD.  In the February 2001 Supplemental 
Statement of the Case, the RO found that new and material 
evidence had been submitted.  The claim was reopened and 
denied on the merits.  However, the Board must first address 
whether it finds that new and material evidence has been 
submitted to reopen the claim.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  "New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2000). 

When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The evidence of record at the time of the Board's July 1990 
decision included service records which showed that the 
veteran served in the Army, and that he had participated in 
two tours of service in Vietnam, from May 1966 to May 1967 
and from February 1970 to August 1970.  Moreover, his service 
personnel records show that his principal duty from March 
1967 to May 1967 was that of a door gunner with the 155th 
Aviation Company.  The veteran's DD Form 214s note that his 
military occupation specialties were bridge specialist and 
turbine engine repair.  The veteran's DD Form 214s also 
showed that his awards consisted of the Vietnam Service 
Medal, the Vietnam Campaign Medal, the National Defense 
Service Medal, and the Good Conduct Medal.  None of these 
decorations show that he received any commendations or awards 
primarily or exclusively for circumstances relating to 
combat, such as the Combat Infantryman Badge, Purple Heart, 
or similar citation.  See 38 C.F.R. § 3.304.  

Service medical records do not show treatment, complaints or 
a diagnosis involving chronic psychiatric symptoms.  Only a 
record dated in January 1967 notes that the veteran desired 
to be seen in the Psychiatry unit and he related that he had 
been depressed.  He was seen and it was noted that there was 
no evidence of a psychosis.  The impression was anxiety.  No 
psychiatric disorder was noted at the veteran's separation 
examination in July 1970, although he indicated that he 
suffered from depression or excessive worry.

Post-service medical records up to a hospitalization from 
November 1986 to April 1987 are negative for any psychiatric 
disorder, to include PTSD.  The veteran was hospitalized in 
November 1986 with chronic low back difficulties and because 
he had become depressed to the point of contemplating 
suicide.  The veteran was admitted to the inpatient 
psychiatric service.  It was noted that he had had 
difficulties with depression secondary to his job loss and 
separation from his wife.  The pertinent diagnosis was 
adjustment disorder with depressed mood.

Of record at the time of the July 1990 Board decision was a 
letter from a private medical facility, dated in January 
1988, noting that the veteran was being treated "for PTSD 
due to Vietnam . . . ."  He was receiving medication, 
individual therapy and group therapy.

A VA psychiatric examination was conducted in August 1989.  
The veteran reported that when he was discharged from 
service, he was having problems with depression.  It was 
indicated that none of his PTSD symptoms came to light until 
1986.  It was noted that he was hospitalized at a VA hospital 
from November 1986 to April 1987, and hospitalized in 
January, February, April and May of 1988 at the VA hospital.  
In January 1989, he apparently was hospitalized at St. 
Joseph's Hospital.  He reported that his main problem was 
that he did not sleep very well and had flashbacks of his 
Vietnam experiences.  The examiner noted that Diagnostically, 
the veteran had a definite major depression.  The examiner 
further noted that, by history, the veteran had PTSD, but he 
was not sure about such a diagnosis.

In July 1990, the Board found that the August 1989 VA 
psychiatric examination supported only a diagnosis of major 
depression with a history of PTSD.  The Board found, after 
reviewing the clinical evidence available at that time, that 
PTSD was an equivocal diagnosis and not traceable to his 
service.  The Board made a finding of fact that the veteran 
was not shown to have PTSD and denied the claim for service 
connection for PTSD.

Subsequent to the July 1990 Board decision, the RO received 
numerous, additional VA and private medical records which 
contain diagnoses of PTSD.  VA outpatient treatment records 
dated since November 1992 show diagnoses of PTSD.  A VA PTSD 
Clinical Team Evaluation report dated in February 1993 shows 
that the veteran was cooperative with testing procedures and 
produced a full and valid set of test data.  It is noted that 
the veteran's scores on the Mississippi Combat Scale and the 
MMPI-2 PTSD scales were consistent with a diagnosis of PTSD.  
In addition, he met full criteria on the CAPS, where he 
evidenced symptoms of reexperiencing the event, arousal, and 
avoidance of stimuli associated with the event, and numbing 
of effect.  The pertinent diagnosis on Axis I was PTSD.  A VA 
psychology update note dated in November 1993 demonstrates 
that the veteran had received treatment for chronic PTSD on 
that unit for the prior 10 weeks.  It was further noted, 
"[a]fter a review of his records and psychological testing 
and after coming to know [the veteran] in psychotherapy 
process group, I see clear evidence of chronic PTSD, 
originating from stress and trauma experienced during 21 
months of duty in Vietnam, much of it as a door gunner."

A VA hospital report shows that the veteran was hospitalized 
from July to August 1994 to participate in the PTSD 
Restabilization Program.  On mental status examination, there 
was evidence of Vietnam flashbacks.  The diagnosis was 
chronic, severe PTSD.  It was also noted in the diagnosis 
that the stressor was Vietnam combat.

A personal hearing was held in June 1995 before a hearing 
officer at the RO.  The veteran and a VA Clinical 
Psychologist, Dr. C. D., testified.  The physician testified 
that he had treated the veteran for the prior six or seven 
months, seeing him about every six to eight weeks.  He stated 
that the veteran was on medication for PTSD.  It was his 
professional clinical judgment that PTSD was a valid 
diagnosis.  He further stated his belief that "this 
gentleman is suffering from post traumatic stress, primarily 
being a door gunner or being a crew chief on a helicopter 
during a certain period of service in Vietnam . . . ."  The 
veteran testified that he had had no problems with any type 
of nervous disorder prior to active duty in 1963.  He further 
testified that he arrived in Vietnam with a military 
occupation specialty of turbine engine repairman but that he 
ended up being sent to the 52nd Aviation Battalion, 155th 
Assault Helicopter Company in March 1967 and they assigned 
him to be a door gunner.  He did this for three months and 
believed that he flew over 300 flying hours.  As a door 
gunner, he stated that he fired a M60.  He testified that he 
flew into various landing zones and saw helicopters explode.  
He also stated that in just about every flight, they took 
shrapnel, although no one was ever injured on his aircraft.  
He alleged that he did not get an air medal or Combat 
Infantry Badge because when he got back to the states, they 
put him back in his former military occupational specialty.

A record from the Charter Savannah Behavioral Health System, 
dated in February 1997, shows that the veteran was admitted 
complaining of depression and PTSD.  It was noted that he had 
a long history of depression and PTSD and had had multiple 
admissions for those disorders.  The pertinent diagnosis was 
PTSD.

Additional VA records show further hospitalizations for PTSD 
in 1997, 1998 and 2000.

The previously discussed medical records were not of record 
at the time of the Board's July 1990 decision, are not 
cumulative, and are "new" within the meaning of 38 C.F.R. § 
3.156.  The Board further finds that material evidence has 
been received to reopen the claim for service connection for 
PTSD.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Further, for claims for service connection for PTSD, VA 
regulations, as amended in June 1999, require that three 
elements be present:  (1) medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred; and (3) a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f).  The new version of the 
regulation is effective from March 7, 1997.  64 Fed. Reg. 
32807 (June 18, 1999).

As amended, section 3.304(f) provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also 38 
U.S.C.A. § 1154(b).  Where the veteran did not serve in 
combat or the stressor is not related to combat, the 
veteran's statements and testimony, by themselves, will not 
be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence as to the occurrence of the claimed 
stressor.  38 C.F.R. § 3.304(f).

The Board finds that the evidence now of record satisfies all 
three elements of 38 C.F.R. § 3.304(f), and that service 
connection for PTSD is warranted.  There is medical evidence 
diagnosing the condition of PTSD.  As noted above, both VA 
and non-VA medical records of hospitalizations and outpatient 
treatment records demonstrate that the veteran has an 
unequivocal diagnosis of PTSD.

The evidence also contains a link, established by medical 
evidence, between his current symptoms and an in-service 
stressor.  The November 1993 VA psychology updated note 
contains the opinion that there is clear evidence of chronic 
PTSD originating from the stress and trauma the veteran 
experienced during his duty in Vietnam, in particular, as a 
door gunner.  The VA medical report of the hospitalization 
from July to August 1994 notes a diagnosis of PTSD and that 
the stressor was Vietnam combat.  It was further noted that 
the mental status examination demonstrated evidence of 
Vietnam flashbacks.  At the June 1995 hearing, a VA clinical 
psychologist testified that the veteran had a valid diagnosis 
of PTSD and indicated that it was caused by the veteran's 
military experiences, in particular as a door gunner, in 
Vietnam.

Finally, the evidence of record contains credible supporting 
evidence that the claimed in-service stressor occurred.  
Although the veteran's alleged experiences in Vietnam 
apparently are not independently verifiable, the evidence 
indicates that he is a combat veteran.  None of the veteran's 
service awards or decorations is evidence of combat.  
However, the Board notes that the veteran's service personnel 
records clearly demonstrate that he was assigned to an 
assault helicopter company and was a door gunner from March 
to May 1967 while stationed in Vietnam.  In a January 2001 
report, the United States Armed Services Center for Research 
of Unit Records provided the unit history submitted by the 
155th Assault Helicopter Company for the year 1967.  This 
evidence shows that the mission of the 155th Assault 
Helicopter Company was to provide tactical air movement of 
combat troops in airmobile operations, to provide tactical 
air movement of combat supplies and equipment within the 
combat zone, and to provide combat assault support to combat 
troops.  For the period from April 1 to June 31, 1967, during 
part of which the veteran was a door gunner, there were 
several incidents involving combat action.  

The Board finds that the fact that the veteran was a door 
gunner with an assault helicopter company in Vietnam from 
March to May 1967 is enough evidence that the veteran was a 
combat veteran.  Although there is no specific verification 
of the veteran's stressors, since the Board finds that the 
evidence demonstrates that he was a combat veteran, his lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f); see also 38 
U.S.C.A. § 1154(b).  In Suozzi v. Brown, 10 Vet. App. 307 
(1997), the Court held that, by requiring corroboration of 
every detail, including the veteran's personal participation, 
VA defined "corroboration" far too narrowly.  Id. at 311.  In 
Suozzi, the Court found that a radio log, which showed that 
the veteran's company had come under attack, was new and 
material evidence to warrant reopening a claim of service 
connection for PTSD, despite the fact that the radio log did 
not identify the veteran's participation.  The Court further 
stressed that the evidence favorably corroborated the 
veteran's alleged in-service stressor.  Id.  Accordingly, due 
to the facts in the current case, there need not be 
independent verification of the veteran's alleged stressors.

In sum, the evidence shows that VA examiners have diagnosed 
the veteran as having PTSD due to his in-service experiences 
that took place while he was serving in Vietnam.  Further, in 
light of the Court's decision in Suozzi, the Board finds that 
the record contains credible supporting evidence that some of 
the veteran's reported in-service stressors actually 
occurred.  In light of the foregoing, and in the absence of 
any contradictory medical evidence, the Board finds that 
service connection for PTSD is warranted.



ORDER

Service connection for PTSD is granted.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

